Citation Nr: 0721470	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been established to 
reopen a claim for entitlement to service connection for 
valvular heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1943.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
St. Petersburg Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

In March 2007, the Board was notified by the veteran's 
representative that the veteran died on January [redacted], 2007.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of the claim.  38 U.S.C.A. § 7104(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2007, the Board was notified that the veteran died 
on January [redacted], 2007, during the pendency of the appeal.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106.




ORDER

The appeal is dismissed.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


